a proceeding to invalidate the petition designating Samuel A. Wilkins, Jr., and Hermon Lockhart, Jr., as candidates in the Democratic Party primary election to be held on September 11, 1979 for the party position of member of the County Committee from the 78th Election District in the Town of Greenburgh, the appeal is from so much of a judgment of the Supreme Court, Westchester County, dated August 16, 1979, as granted the application as to Samuel A. Wilkins, Jr. Judgment affirmed insofar as appealed from, without costs or disbursements. The residence address of candidate Wilkins was not set forth in compliance with subdivision 1 of section 6-132 of the Election Law (see Matter of Finneran v Hayduk, 64 AD2d 937, affd 45 NY2d 797). This defect invalidated all three pages of the designating petition insofar as they pertain to Wilkins. We note that petitioner seeks to raise certain issues which relate to that portion of the judgment which dismissed the petition as *936to Hermon Lockhart, Jr. Since petitioner failed to file a notice of cross appeal from that portion of the judgment, we do not reach those issues. Lazer, J. P., Mangano, Gulotta, Margett and Martuscello, JJ., concur.